             Case 2:20-cv-01119-BJR Document 8-1 Filed 07/23/20 Page 1 of 3




 1

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE
 8   STATE OF WASHINGTON,                                 NO. 2:20-cv-01119-MLP
 9                     Plaintiff,                         ORDER GRANTING STATE OF
                                                          WASHINGTON’S MOTION FOR
10      v.                                                PRELIMINARY INJUNCTION
                                                          [PROPOSED ORDER]
11   BETSY DeVOS, in her official capacity as
     Secretary of the United States Department of         NOTED FOR: August 14, 2020
12   Education; and the UNITED STATES
     DEPARTMENT OF EDUCATION, a federal
13   agency,
14                     Defendants.
15

16           This matter came before the Court on Plaintiff State of Washington’s Motion for

17   Preliminary Injunction. The Court has considered all of the following:

18           1.     Plaintiff State of Washington’s Motion for Preliminary Injunction with

19   supporting declarations and exhibits;

20           2.     Defendants’ Response to Plaintiff State of Washington’s Motion for Preliminary

21   Injunction;

22           3.     Plaintiff State of Washington’s Reply in Support of Motion for Preliminary

23   Injunction; and

24           4.     The entire record in the above-captioned matter.

25

26
       ORDER GRANTING STATE OF                        1                ATTORNEY GENERAL OF WASHINGTON
                                                                            Complex Litigation Division
       WASHINGTON’S MOTION FOR                                               800 5th Avenue, Suite 2000
       PRELIMINARY INJUNCTION                                                 Seattle, WA 98104-3188
       [PROPOSED ORDER]                                                            (206) 464-7744
       NO. 2:20-CV-01119-MLP
            Case 2:20-cv-01119-BJR Document 8-1 Filed 07/23/20 Page 2 of 3




 1          Being fully apprised of the matter, now, therefore, it is hereby
 2          ORDERED, ADJUDGED, AND DECREED that Plaintiff State of Washington’s Motion
 3   for Preliminary Injunction is hereby GRANTED.
 4          The Court finds that Washington has established a likelihood of success on the merits of
 5   its claims under the Administrative Procedure Act, and the U.S. Constitution, that they would
 6   suffer irreparable harm absent preliminary injunctive relief, and that the balance of equities and
 7   the public interest weigh in favor of an injunction.
 8          The Court, therefore, hereby GRANTS a preliminary injunction against the
 9   implementation or enforcement of the Department’s Rule that directly curtails the control
10   Congress gave Washington’s Governor, OSPI, and LEAs over emergency funds to provide
11   essential services to the neediest students. The Court finds that Congress intended for CARES
12   Act funds to be distributed according to section 1117 of the ESEA, which measures funds to be
13   shared with private schools based on the number of students from low-income families at those
14   schools. If the Department’s Rule were to continue to be in effect, it would irreparably injure
15   Washington’s public schools, and their students.
16          Thus, pursuant to Rule 65(a) of the Federal Rules of Civil Procedure, the Department of
17   Education, its officers, agents, servants, employees, and attorneys, and any person in active
18   concert or participation with them, are hereby PRELIMINARILY ENJOINED from
19   implementing or enforcing the Rule issued on July 1, 2020, that forces Washington and its school
20   districts to choose from two formulas not found in section 1117 of the ESEA to calculate the
21   disbursement of emergency funds, in any manner or in any respect, and shall preserve the status
22   quo until further order of the Court.
23

24

25

26
       ORDER GRANTING STATE OF                          2               ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       WASHINGTON’S MOTION FOR                                                800 5th Avenue, Suite 2000
       PRELIMINARY INJUNCTION                                                  Seattle, WA 98104-3188
       [PROPOSED ORDER]                                                             (206) 464-7744
       NO. 2:20-CV-01119-MLP
            Case 2:20-cv-01119-BJR Document 8-1 Filed 07/23/20 Page 3 of 3




 1          No bond shall be required pursuant to Federal Rule of Civil Procedure 65(c).
 2          It is SO ORDERED.
 3          ISSUED this _______ day of __________________ 2020.
 4

 5
                                                   THE HONORABLE
 6
     Presented by:
 7
     ROBERT W. FERGUSON
 8   Attorney General of Washington
 9

10   PAUL M. CRISALLI, WSBA No. 40681
     SPENCER W. COATES, WSBA No. 49683
11   JEFFREY T. SPRUNG, WSBA No. 23607
     R. JULY SIMPTON, WSBA No. 45869
12   Assistant Attorneys General
     800 Fifth Avenue, Suite 2000
13   Seattle, WA 98104-3188
     (206) 464-7744
14   paul.crisalli@atg.wa.gov
     spencer.coates@atg.wa.gov
15   jeff.sprung@atg.wa.gov
     july.simpson@atg.wa.gov
16   Attorneys for Plaintiff State of Washington
17

18

19

20

21

22

23

24

25

26
       ORDER GRANTING STATE OF                        3              ATTORNEY GENERAL OF WASHINGTON
                                                                          Complex Litigation Division
       WASHINGTON’S MOTION FOR                                             800 5th Avenue, Suite 2000
       PRELIMINARY INJUNCTION                                               Seattle, WA 98104-3188
       [PROPOSED ORDER]                                                          (206) 464-7744
       NO. 2:20-CV-01119-MLP
